DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1	 An electronic device, comprising: a first structure, a second structure; a flexible display disposed on the first structure; wherein the first structure is movably coupled with the second structure, and wherein in a closed state, a specific region of the flexible display is covered by the second structure, and in an open state, where the first structure is moved in a first direction with respect the second structure, the specific region of the flexible display is exposed via the second structure, and at least one processor configured to: control the flexible display to display an execution screen of a first application on a first region of the flexible display which is exposed to an outside when the electronic device is in the closed state, detect that the electronic device is in the open state and based on detecting that the electronic device is in the open state, control the flexible display to display the execution screen of the first application on a portion of the first region, and to display an execution screen of a second application different from the first a remaining portion of the first region and the specific region of the flexible display being exposed to the outside via the second structure.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “based on detecting that the electronic device is in the open state, control the flexible display to display the execution screen of the first application on a portion of the first region, and to display an execution screen of a second application different from the first application on a remaining portion of the first region and the specific region of the flexible display being exposed to the outside via the second structure”. In claims 15 and 20, “based on detecting that the electronic device is in the open state, displaying the execution screen of the first application on a portion of the first region and displaying an execution screen of a second application different from the first application on a remaining portion of the first region and the specific region of the flexible display being exposed to the outside from the second structure”. The closest prior art of record, Kim (US 9,152,180), as argued by Applicant in Remarks dated 1/4/2021, page 15, lines 1-15, singularly or in combination, fails to anticipate or render the above underlined limitations obvious. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO OSORIO/Primary Examiner, Art Unit 2692